Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-6 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 2: “which fire-extinguishing liquid” should read “which a fire-extinguishing liquid.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the interior circumferential surface" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shim (U.S. 2006/0037761).
With respect to claim 1, Shim discloses a sprinkler head, comprising: a main body (figure 4, #2) including a nozzle from which fire- extinguishing liquid is discharged (figure 4, the bottom of #2 being a nozzle); a valve element with which the nozzle is closed (figure 4, #2 having a bottom nozzle at the bottom of 16); a heat-sensitive disassembling unit (10) including a plunger (figure 4, the bottom of 52, being about 48)  having an interior circumferential surface (interior surface of 52 where 50 is located), the heat-sensitive disassembling unit being configured to keep the nozzle closed with the valve element and to open the nozzle through a breakdown action during activation of the sprinkler head (paragraph 0038); a frame (4) having a cylindrical shape (figure 3) and including an upper part connected to the main body (adjacent 2) and a lower part engaged with the heat-sensitive disassembling unit (see figure 10a); a set pin (figure 10a, #50) disposed between the valve element and the heat-sensitive disassembling unit and including a leg inserted in the plunger (figure 10a, the noted leg of 50 inserted into 52), the leg including an inclined surface (the inclined curved surface of 50) and a straight portion closer than the inclined surface to the valve element (figure 10a, the noted straight position that is against 52 and above the curved portion, noted about at the same level as where 42 is), the straight portion being in contact with and slidable over the interior circumferential surface of the plunger 
With respect to claim 2, Shim discloses the heat-sensitive disassembling unit includes a guide- receiving portion (figure 10a, the portion of 52 about 42 and extending inwards) that is slidable over a lower-part interior circumferential surface of the frame (figure 10a, as it slides with respect to 44).  
With respect to claim 3, Shim discloses when the guide-receiving portion of the heat-sensitive disassembling unit gets out of the lower-part interior circumferential surface of the frame through the breakdown action, inclination of the heat-sensitive disassembling unit from the set pin is rendered possible (as seen in figures 10a/10b, as the heat unit comes down from the interior circumference of the frame due to the heating (breakdown action) the noted heat unit is moved from the pin itself as well, as noted 50 and 52 separating from 10a to 10b).  
With respect to claim 4, Shim discloses an inserted section of the straight portion in the plunger is shorter than the guide-receiving portion (figure 10a, as the noted portion of 50 that is the noted straight portion (being the portion at the level of 42, is shorter then the thickness of 52 at which the guide-receiving portion is noted at).  
With respect to claim 5, Shim discloses before the guide-receiving portion gets out of the lower- part interior circumferential surface of the frame (10a -10b discloses the guide portion adjacent 4 moving downward as is indicated by the arrows), the straight portion is separated from the interior circumferential surface of the plunger (as noted in figure 10b, the straight potion of 50 is no longer touching 52), with inclination of - 66 -the set pin from heat-sensitive disassembling unit being rendered .
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The resilient body comprising a plurality of coned disc springs, one spring being about the pin and another about the plunger (as each are clamed inserted into a first and second coned disc spring respectfully) was not found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0304111, could also be used in a rejection, the only missing aspect for a 102, is the design of the threading would not to specify having both inclined and straight portions for the pins leg that extends into the plunger, if applicant does not take the noted indicated allowable subject matter examiner suggests also taking this piece of art into consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752